Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 1 of 26
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 2 of 26
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 3 of 26




                    E           û1
                    œ           Pl.
                    = c         N1
                                *
                    m *          1
                    o M         :1
                                E)
                    < œ         e
                    m ,
                    c


                    X
                                d1
                                *


                                       ),f
                                      x.
                                         -
                                           )-
                                                                   :
                                                                   ..
                                                                     C
                                                                     01
                                                                   ..,.,11
                                                                   1
                    m                                              t.


                    O                                              h7*.ar

                    m
                    <
                    m
                    c
                                       y-)y
                                       %(  .
                                            .
                                                                   $..k)
                                                                   !
                                                                   ?
                                                                   k
                                                                    '
                                                                    .
                                                                    &-


                                                                   G*#
                                                                      wh
                                                                   <1.4


                                                                   'G .
                                                                   .e
                                                                    e
                                                                       e
                                                                      C.
                                                                       t



                                                                   vjxtw
                                                                   pn.s
                                                                             lt
                                                                             kv#
                                                                              s''
                                                                               .
                                                                                .



                        r-



                                           )'
                    =   c
               .
               ,s = )
                .

               3
               4
               f
               t
               l.
               .,
                 'r r
                    .ox
                    N) ,
                       y
                       ov
                       *-
                        z)
                    K c
                      =
                        to
Stop M y Stem                                               Darran Hamm Page 4 of 26
 Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019
                                                                 2853 Executive Park Dr.
                                                                 Suite 102.
C ells from B eln 9
D estroyed
                                                                 W eston,Florida
                                                                 33331

                                                                 954-659-1208



                                                                FILED By P1          D,c.
                      Clerk of the Court
                      U S D istrictCourt                             JdL 11 2019
                      400 N .M iam iA ve     .
                                                                      ktk
                                                                       .
                                                                         kltlll7LJ'i
                                                                        o.oo ,uA .vlAi
                      M iam i,17lw33128
                      RE:U SA v U S Stem CellClinic
                      and others,Case 18-cv-61047-U U
                      M y Nam e is Darran Ham m ,
                      Ihave my Stem Cetls stored atUS Stem Celltissue bank. These cells
                      are MY PBOPERR US Stem Cellisjuststoring them.
                      lhave benefited greatl
                                           y from m y OW N stem cells in treating
                      osteoadhritis ofmy Hip,Shoulderand Knee Joints. My stem cell
                      treatm ents have helped m e regain my m ovem entand have decreased
                      m y pains greatly.Ichose to store m y stem cells atUS Stem Cellin
                      orderto continue to im prove my health and m obility.


                      My health w ould be greatly effected ifIdid nothave access to m y ow n
                      stem cells in the future.


                      DO NOT DESTROY MY STEM CELLS.


                      Regards,



                      Dr.Darran Ham m D.C.
                                                        Garry Ham m
 Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 5 of 26
Stop M y Stem                                           624 Vista Meadows Dr
                                                        W eston ,FL 33327

C ells fro m B e lng                                          954-309-0565

                                                                 FILED By PG              D,c.
D estroye d                                                           J0L 11 2218

                      Clerk ofthe Court                               it
                                                                       'o
                                                                        '
                                                                        ëkok,
                                                                            Lll
                                                                              yaIXL
                                                                                 .vIAJl
                     U S D istrictC ourt
                     400 N .M iam iAve.
                     M iam i,FL 33128
                     R E:U SA v U S Stem CellClinic and others,C ase 18-
                     cv-61047-U U
                      My Nam e is Garry Ham m ,
                      lhave my Stem Cells stored atUS Stem Celltissue bank. These cells
                     are MY PROPERTY'US Stem Cellisjuststoring them .
                     Ihave benefited greatly from m y OW N stem cells in treating
                     osteoarthritis ofmy Knee Joints as wellas controlling m y diabetes.My
                     Blood sugarhas been regulated and Ihave notneeded to rely on
                     taking so m uch m edication. M y stem celltreatm ents have helped m e
                     regain m y m ovem entand have decreased my pains greatl
                                                                           y.Ifeelm uch
                     healthierand am now m uch m ore happy in Ii
                                                               fe.Ichose to store my
                     stem cells atUS Stem Cellin orderto continue to im prove my health
                     and m obility.


                     M y health w ould be greatly affected ifIdid nothave access to m y own
                     stem cells in the future.


                      DO NOT DESTROY MY STEM CELLS.


                      Regards,
                                 YZ /
                     Garry Ham m
          Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 6 of 26

N         v
                                                                    Y $
                                                                    1 x *
      *                                                             œ m î
                                                                    * o g
                                                                      d m




                                                                                        @
                                                                    - 0
                                                                        J O
                                                                          -*
                                                                        m
                                                                        r
                                                                        O
                                                                        D
                                                                        >
                                                                                            O
                                                                                            a .f Z
                                                                                            sœ -
                                                                                               N
                                                                                            O*
                                                                                            D   L
                                                                                              d X
                                                                                            :
                                                                                            > c yO
                                                                                            =H œ
                                                                                            DN ;
                                                                                                        Z
                                                                                                        #
                                                                                                        r



                               E                                                     M
                               * c                                                   c
                               =
                                                             o G* OW                 =
              '
                               m *                         y G                       O
                               o K                         k   o                     .  r                                  .
                               < œ                         )
                               m                           -
                                                             Y
                                                             . N*%                   c
                                                                                     =
                               c
                                                           X â *e
                                                           %                         c
                                                                                     &
                                                                                             l
                                                                                                  e
                                                                                                                           -   .




                          #                                < !
                                                             k'                      X =                                   <.
                                                           >
                               ,
                                X                                   >
                                                                            T
                                                                            %
                                                                                     (:a
                                                                                     œ            .
i
St
                                m                      *            A- %             =                             '$1
                                                                                     takl            t,iù
)'à
                                   C)                                                                jj
                                                                                                     *-
                                                                                                                   f;t
                                                                                                                   Nw:è
                                   m                                                                 7618          N-
                                                                                                                    .
                                                                                                                    f5
                                                                                                     ?j4$r
                                                                                                     z
                                                                                                     :!s           rn...
                                                                                                     J*.N          t#J
                                   m                                                                 ,

                                                                                                       r
                                                                                                       ,/e
                                                                                                                   L..&t
                                                                                                                   hc
                                   U                                            '
                                                                                *
                                                                                '                :..
                                                                                '                      '
                                                                                                       ! L
                                                                                                         i
                                                                                                         l
                                                                                                         j
                                                                                                         .'
                                                                                                          ;j
                                                                                                           pk
                                                                                                            j
                                                                                                            î
                                                                                                            ''.
                                                                                                        ''
                                                                                                         -
                              1r
                               /b=
                                   -.
                                 g )j
                                   0
                                        G    ,
                                                                                                            .      1
                                                                                                                   )
                                                                                                                   h.
                                                                                                                    J. '
                                                                                                                    -
                                                                                                                    .

                              r'
                               t
                               f
                               v',w
                                  w psoa )
                                         z
                                         (
                                         .alt
                                                                                                 .

                                                                                                            .
                                                                                                                   -i  j
                                                                                                                   t'' t
                                                                                                                       .
                                   K c
                                     =o
                                        to
                                             t                                                           ---
                                                                                                            :
                                                                                                            -1
                                                                                                             '
                                                                                                             -.
                                                                                                             k
                                                                                                              k.
                                                                                                             )k
                                                                                                              -
                                                                                                              .     -
                                                                                                                    1
                                                                                                                    ,
                                                                                                                    k
                                                                                                                    -l-k.
                                   => M
                                                                                    =                              1.j.Y
                                                                                                                       t       .
                                                                                                                               .

                                                                                N*                                                 t
                                                                                gl                                                 '.
                                                                                X
                                                                                (D                                         .
                                                                                7
                                                                                                 j; ' %
                                                                                                                           A
                                                                                                                           t
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 7 of 26



    July 9,2019                                             FILED BY        D.G.
    1kE :U SA v U S Stem C elland others Case 18-cv-61047-U
                                                                JdL 11 2019

    Towhom ItMayconcern:                                              jt
                                                                       .D
                                                                        k.
                                                                         kO
                                                                          kF
                                                                           b
                                                                           lFl
                                                                             LAl
                                                                               .-
                                                                                î
                                                                                M/I
                                                                                  A
                                                                                  k
    Iam writing in petitionto arecentinjunction by U.S DistrictJudge
    U rsula U ngaro ofthe Southern D istrictofFlorida,dem anding the
    destruction ofm y stem cells thatare currently banked atU S Stem
    C ell. T his is m y personalproperty and the state has no right
    w hatsoeverto destroy it.

    H aving access to these cells is one ofthe m ostrem arkable
    advancem ents in recentm odern m edicine. I personally have used
    m y stem cells and have avoided knee replacem entsurgery by
    having this therapy and now need stem celltherapy in m y
    shoulder,butlam being denied treatm ent.W hile no m edical
    procedure is w ithoutrisk,hundreds ofpeer-review ed papers have
    dem onstrated safety and efficacy.

    ltis m y understanding thatthe FD A istrying to regulate stem cells
    as ifthey are a drug. Thatis ludicrous as each person's stem cells
    are unique. N o tw o are alike,and therefore stem cells cannotbe
    standardized. They are living tissue and cannotbe synthesized in a
    laboratory like drugs. A s recently as the late $90s,the FD A
    Eddeclined to assertany regulatory controlovercellsortissues that
    are rem oved from a patientand transplanted back into thatpatient
    during a single surgicalprocedure.''T he FD A found thatthe risks
    w ould generally be no differentthan those typically associated
    w ith surgery and should be overseen by state m edicalboards.
    Thereisn'ta singlesurgerythatissubjectto FDA approval,and
    this fat-derived stem cellprocedure shouldn'tbe the firstone.

    The FD A has never,and should never,controlour ow n cells in our
    ow n bodies.These are m y cells,itshould be m y choice.
    Recategorizing ourow n stem cells isolated during a surgical
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 8 of 26



    procedure as tda drug''is exactly w hatw illpreventA m ericans from
    having access to thistreatm entin the U S. ltw illdrive A m ericans
    to foreign countries to have these procedures perform ed m aking it
    a luxury ofonly the w ealthy. M edicalcosts w illsore as surgery
    w illbe the only option forthe m asses- w ellm aybe thatis the
    intentofthis entire scenario aftera1l- to deny alternative,cost
    effective,efficacious treatm entsthatdo notinvolve the
    pharm aceuticalcom pany and contribute to theirprofits.

    Thisinjunction isablatantdisregard ofmy civilrightsto protect
    m y personalproperty,guaranteed by the U S constitution. I feel
    like llive in com m unistR ussia. l believe in A m erica,I believe in
    this therapy and 1 believe in our rights to use ourow n body to heal.
    I hope you w illfind tim e to do yourow n research on this topic and
    notlisten to the lobbyists w ho have obvious hidden agendas
    regarding the accessibility of stem celltherapy.


    Respectfully subm itted,
    D r.Jacqueline R usso
    11676 D unes R oad
    Boynton Beach,FL 33436
    561-212-9405

    cc:Jacob G ivner,Esq
                           Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 9 of 26
                                                                                                             .   .
                                                                                                                                                                                      .. .     . ..    -n.



                                                                                                                         (Z
                                                                                                                         -v1                                                      œ                   /,
                                                                                                                                                                                                       :
                                                                                                                         s,                                                      so            k
                                                                                                                         .z                                            .              x
                                                                                                                                                                                 a w. x
                                                                                                                                                                   .
                                                                                                                                             -                         .         o
                                                                                                                                                                                 - o
                                                                                                                                                                                   < %
                                                                                                                         ca                                                      a w y a x.
                                                                                                                         m'
                                                                                                                         s, --               .    .                ,             x oya j.
                                                                                                                         c:
                                                                                                                          a -                                  .
                                                                                                                                                                   ..            o ae hK #
                                                                                                                                                                                 a
                                                                                                                            (L '
                                                                                                                            -
                                                                                                                            L-( L
                                                                                                                                i. .                               - -           rj a Q f*b
                                                                                                                         cn                                        : .           k* l n .'k
                                                                                                                         cl                       -                . .          w x l
                                                                                                                                                                                    > .-
                                                                                                                         cn
                                                                                                                          a -                          -               *        N o
                                                                                                                                                                                y * l-
                                                                                                                                  ..                               .            < p x .
                                                                                                                                                                                      zz
                                                                                                                         (:n                                       -
                                                                                                                                                                   . .          %   k ->
                                                                                                                         L-'                                                    < < *
                                                                                                                                                                                    1 r-.
                                                                                                                         =
                                                                                                                         œ
                                                                                                                                                           < :.                 o
                                                                                                                                                                                <j            o tza
                                                                                                                                                                                                ..2
                                                                                                                                  -                                                             2+
                                                                                                                                                                   *                            Q
                                                                                                                         m                                                                      '<
                                                                                                                         (u                       -                                             u-
                                                                                                                         Dz                                                                     =i
                                                                                                                                                                                                m
                                                                                                                                                                                                Q
                                                                                                                                                                                                =.
                                                                                     E                                                                                                         Q
                                                                                                                                                                                                V
                                                                                                                                                                                                G
                                                                                     *                                                                                                         =
                                                                                     = c
                                                                                     m œ                R                               V                                                      =-
                                                                                                                                                                                                k
                                                                                     o E                r-o                    c) (/x                                                          =2
                                                                                                        ,
                                                                                     < œ                         ,
                                                                                                                                                  W
                                                                                     m                  R                               =
                                                                                                        (j
                                                                                                        ..               ,'                  .
                                                                                     D                  r        -
                                                                                                                     >                   w #
                                                                                                        N
                                                                                                        Vh                            '
                                                                                 -   r13
                                                                                     O                               /
                                                                                     m
                                                                                     <                                                                                                    1


                                                                                     m
                                                                                     c                                                                '(
                                                                                         '
                                                                                 /       Xx
                                                                                                                                  D                 .%V .                       -
                                                                                         c.                          '
                                                                                     Mc ï
                                                                                     =                                           r;               tb                             ' --
                                                                                -,
                                                                                     & . .)q
                                                                                     . . . ,.                                x u                 *&
                  v '- -          w '- x-- v v-vv w- v v-'                           *          '> u-                        !l3 c                                         :ax- ,4a574 c
l .                                                                                  Y x:
                           .
                               j        .. sIâ.:                                     x                                       f3 m    W                                       - = O'n G .
                                                                                                                                                                                       .@
                                                                                                                             (k! r.- *                                       - .4 x o
                                                                                                                              .

'     ' '
  '. ..-,'pIi'll               ,#
                                '                                                                                                                                            -  .e  <> x
                                  n.   :k' :       i'
                                                    n
                                                    wk
                                                     .
                                                     M<
                                                      '
                                                      .*
                                                      *'
                                                       q4:
                                                         .
                                                         ,-
                                                          '.Ai'
                                                              . ,z      '..(y'yy '
'    e :...:*lr..gx.                                                                                                                                                         o .
' <                              .:J
                                   .   9
                                        n'>4..h..-F
                                   ..tg''         ,l
                                                   .p
                                                    r
                                                    '
                                                    x:
                                                     lu
                                                      <       s
                                                              a1 .. .                                                        Ri
                                                                                                                             (l1 D                                           M  q r-œ
                               ..                                           .
                                                      ..      .
1 x;                                                                                                                                                                         w - %    'O
   ïx                                              X
                                                   ' '.
                                                      e    . r.   r .     '''C'                                                                                              '<= c. ,* *
I
l  '                                          ' .'
                                                .
                                                    '
                                                    lv    .A   !
                                                   : 2 .' .....l4            . P                                                 n! x
                                                                                                                             rll C) v
                                                                                                                             -1                                                   zl @'-:
    %1t'                                       p ! V4T%'
                                                      r'u.u
                       .   ...t...
                                 .       '.yx.'..sj9...ë.x. bi:.
                                         x.                                                                                                                                         o x
                                                                                                                                                                                      .

                                                                                                                             !.7'
                                                                                                                                ?7
                                                                                                                                (  17
                                                                                                                                  ,&=.                'r z .
                                                                                                                                                                           ce 2s =
                                                                                                                                                                                 g.qm
                                                                                                                                      cr'r
                                                                                                                                         r                 .                           !
                                                                                                                                       ) .
                                                                                                                                      =k
Case 0:18-cv-61047-UU Document
                        i
                                                                ' FILEPage
                               205 Entered on FLSD Docket 07/11/2019   D ay10pg
                                                                              of 26- n1cq
                   p-
                    rjn
                      g-
                       wytsg Jbv-7. l.1A% >- JM .'                                         jggjj2gjg
  LtrtoMarcoRubio7-6-2019                                                                  ;tn.
                                                                                             jjjttlj.
                                                                                                    oqkltj
  lam 76yearsold andhave severeCOPD                                                            o,-Fu .;,;
                                                                                                      ..

 Fl                                       Jhave been apatientatU .S. Stem Cellin Sumise
                                           .
   orida since 2015. 1nm born Am erican, Ishould be able to choose m y ow n dodorlike 1choose
 my own grocery store.Ialonehavepaid forthestem cellsthatarestored attheU . S.Stem Cell
 storagefacility and Ialonehavepaid fortheserviceatUS stem cellto store m y stem cells tsve
 yearsago. Ihavedone lotsofresearch attheUniversityofHouston in Texmswith a
 cureforbrain cancersusing my boron chem istry. Ihavem adea numberofBoron compot n ideafora
                                                                                      mdsin
 my restarch atthe University ofHouston. lfyou radiateBoron 10 itgivesoffan alphaparticle
 which willonly go one celldeep into hlzmantissue. Ifwecould getaboron compound thatwas
 cancerspecific(meaningthechemicalgoesmostlyortotallytothecancer)wecould giveittoa
  patientand ifwefound mostofthecompotmd wentto thecancer, w e radiate itgenerating an
  alphaparticleandkillingthecancerandalmostnogoodtissue). Thisw ould beanon-invasive
  way to curebrain cancer.IleR theUniversity aboutthattimetoteach special- edkids. Thenext
  step would havebeento testtheefficacy ofthedifferentboron com pounds. W ewanted to know
  if
     the boron com pound w ould lcillthe patient. ln a sim ilarw ay Idecided Iw anted to know ifthe
  processesthatareused in stem celltreatmentare safe. Ididn'twantto diefrom theprocessif
  thestem cellswould have cured theCOPD disease. 1w entto som e university research labs
  around theU S whow eredoing research in approved US clinicaltrialsconcenlingthesafety of
  thestem cellprocessand stem cellsin general. 1talked in person to m any ofthese professors. l
  f
   otmd no onewho saidthatthey thoughttheprocesswould ltillthepatient. To m y know ledge
 therehavebeen no deathsdueto thestem cellprocessused which wassim ilarto theprocess
 used by U.S.Stem cell. 1wantto m ention hereoneclinicaltrialin particulardoneby Dr. W eiss
 atthe University ofVerm ontconcenling the efficacy ofthestem cellprocess. Dr.W eiss's
 research which wasdone early inthe stem cellresearch showedthatthere should beno problem s
 withthesafety oftheprocess. ln m ypersonaldiscussion with him , he said hedid notknow if
  stem cellswereacureforCOPD,butthathisresearch clearly indicated thepatientwasnotgoing
 to diefrom theprocess.Based on thatspecifk information and the otherdatacollected from
 otherstem cellclinicsaround the world Idecided to tind aplace thatdid stem celltherapy and
 give itatl'y.lfitdidn'twork Iwould beno worse off. lwould be ableto atleastknow thatthe
 stem celltherapy w asnotgoing to cure m y CO PD .
 lreceived m yflrstdoseofmy stem cellsfrom U . S.Stem cellin Decemberof2015.
 lmmediately Ifeltbetter.Theprocesswasgood. Iam stillaround to notethat.M y oxygenlevel
 testsoverthenext5yearsseemsto indicatethatmy lungsaredeteriorating lessquickly than they
 wouldhavegonedown normally,which indicated thatmy lung capacityhad leveled offsom e.
 After18 monthswesaw verym inorimprovementin my lungfunction from thatoneinitial
 single stem celltreatm ent, so wedecided toup thedoseofthe stem cellsby getting an infusion
 every threemonths. Thisrequired thestorageofthestem cells. That'swhen wejoinedtheU.S.
 Stem cellstoragefacility.Thestem cellswerekeptcgogenically.lwmsusedtousingcrm genic
 storage which isw hatw e did in m y research atthe Um versity ofH ouston. W e used cryogenic
 storagefortheboron compoundsassom ewereunstableatwarmertemperatures. Forthe next 18
 monthswedid infusionsevery3 m onths. W e'vebeen doingthreem onth infusionsand have
 seen someslightim provem entin my lung capacity. Thislaw suitisakiller.W ith thislawsuit
 therehmsbeen an intem ption in my infusion schedule. W hatdamagehmsthis1aw suitalready
 caused? IntheU .S.stem cellstoragetherearemany dosesofmy stem cells. lpaid forthose
 stem cellsto be stored there tmtillneed them . Thepreviousstem cells,Ireceived, have not
 killed me.Aspeople grow oldertheirlungcapacity goesdown. To m yknowledge,allpeople
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 11 of 26


 loselungcapacity with age And thatcapacity goesdown fastertowardsourlife'send. W ith this
                             .

 stem celltherapy,w ehave seenthattheltmg capacity hasstayed atleastthe sam eforthe last
 fiveyearsandthellmgsmayhaveactuallybeenstartingtoimproveincapacityinthelastfew
 months. Iguesswewillneverfind outwlth thisintem lption in my stem celltherapy.

  M y doctorsherein Houston had given me ashorttimeto liveandthat1could expectto see
 worsening conditions.1wmsoffered altmg transplantbym y dodors. Irefused it,feeling that
 SomeoneyoungerWould getmoreuSeOutOfanew lung and besidesIdidn'tliketheodds.M any
 ofm y friendshave had ltm g transplants. Thesuccessrateappearsto beabout80% , m eaning
 only 80% ofthepatientssurvivethe sttrgel'y. Stem cellsare 100?4.Average lifeexpectancy after
 thetransplantisonlyabout2yearsevenwithanti-rejectiondrugs.W ithstem cellsitis, whatit
 is,butmore.W ithatransplantwehaverejection,whichisaproblem thatourreseazchhasnot
 resolved yetand themedicationsare exceedingly expensiveand exceedingly hardto regulate.
 Stem cellsactually,intime,may solvetherejectionproblemsbasedontheveryrecentresearch1
 have seen. 1wasgiven a shorttim eto live, now with stem cellsIhave thepossibility ofliving
 to be the age an average A m erican w ould live. N ow itseem sthatottrcotmtry, the Urlited States
 ofAm ericawllich guaranteesusto LIFE, liberty and theptlrsuitofhappinessistnkingthatlife
 aw ay. Isthatright?
 Forthetim elhaveleft1wantto collectdatato add to thecountry'sbody ofknowledge on stem
 cells,sowecanimprovetheLIVESofouryeople.Thisisnotaboutmoney.Thisisaboutlife,
 liberty and thepursuitofhappiness, thatis,lt'saboutfam ily and friendsand neighborslivingin
 hannony. These arethethingsthatreally m atter. Doweforgetthat,in ourgreedinessto lineour
 pockets? Thesestem cellbnnksmay help othersnow and in the future and may use stem cellsas
 acurefordiseasesnotjustabandaid.How manyofthe5000patientsatU.S.Stem Cellare
 damaged by tMs1aw suit?M y governm enthmsnow said 1, and otherpeoplecan'thavethis
 chanceatlife.
 W hatdoIwantfrom this1aw suit? 1wantittobepostponedordropped(1am notalawyerto
 usethepropervocabulary)soexistingresearchcancontinueandwecansavethelivesofthe
 patientsatU.S.Stem Cell.You a11can go home and feellike you have saved livestoday ifyou
 tigureaway tohelp 5000 American citizens. Iwantcapitalism to existandto allow for
 competition to find the answerstothesehealth issuesin themostexpeditiousway. 1wantto live
 everyminutethatIcan.Lifeisprecioustome.Iwanttoenjoylife,familyandfriendsand
 neighbors.
  M y quality oflife hasbeen im proved by stem cells. M y life expectancy hasbeen increased w ith
 stem cells. lsmy govem mentgoing totakethataway 9om m eand others? lwantonem ore
 m inute added to m y life ifpossible.

 1wanttovollm teerm y time and money to meetany ofyou anpvhere, any tim e to try to resolve
 these legalissuesforthebenetk ofthepatientswho so desperatelyneed thestem celltherapy to
 gain a few m ore hours oflife and im proved quality oflife fortheirhappinessw ith those things
 thatm atter.
 John V anpaasschen,PhD
 2257 N .Loop 336 W .suite 140472
 Conroe,TX 77304
 JVP30117@ msn.com
 713-690-8523                       ùa Olaa n u
                                         -                -.-
                                                     h rW &-rtt7.
                                                                *cprglk@F:Ibêe-llosntjon /.f.>;4r Jzxo//
                     Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 12 of 26
                                                                                                                              n /t.s--: çJ4Gn! b
                                      1rlacc e? #sn% O p ''onsoT'
                                                                llmPn' Aaof1974Pelz    'e 93-579),w n-sm*- c- vwnr=
                                                                                                                  ' ''.m gmzwemay
                                      Ol?racc/e/emla p?œtp urbek .&'lœ emtml.#onote- zz-
                                                                                       'awhgaf
                                                                                             gzzzlz-.meydozmt #lI#le ' entoyfàe
                                      -. 6t
                                          .,
                                           3'.
                                             l1*
                                               n.-1).-'q.
                                                      x'v:(.
                                                           ,J
                                                            .
                                                            o.:!
                                                               tmu:t ..p,aWn' :te
                                                                                '
                                                                                tfe
                                                                                  .7.,L.Qr:
                                                                                          .,.,
                                                                                             a1
                                                                                             .
                                                                                             x .f
                                                                                                -c!=- r,m.2r
                                                                                                       .- :.?
                                                                                                            -t!'
                                                                                                               .;
                                                                                                                ?
                                                                                                                .-r
                                                                                                                  *.
                                                                                                                   ,
                                                                                                                   )
                                                                                                                   :î
                                                                                                                    .'
                                                                                                                     .r.;:
                                                                                                                         u:ur3
                                                                                                                             .u
                                                                                                                              e..
                                                                                                                               ,-;:.h.e tlâ-wc.,.::m r
                                                                                                                                   z:                  0,wt
                                                                                                                                                     anwl4;:
                                                                                                                                                           z                                                                      .
                                      -T
                                       A'
                                          ?ae((tur- zd'Fl
                                                        .
                                                        . el'
                                                            :m
                                                            .lsizr
                                                                 .e ms-rk-el V
                                                                             L  M-  ftt !usk eric !- fr'j
                                                                                 .                -. &  z
                                      --1-*
                                          ,1
                                           42:* D  ly.4
                                                      .D.$.gu:
                                                             1n.
                                                               t vllr.
                                                               .zl   qmi +4
                                                                          -&i7jxyq
                                                                                4  .l
                                                                                    znq-r
                                                                                        .y
Pitle:(selectcnel c!Mr. a M s. u Mm. n fkher. X p.
                                                 w-
                                                                                                                                       ,-
                                                                                                                                       >
Name.                     .wx
                         (s1eogae
                               .fl)                                        M >.re z
                                                                                  =f
                                                                                   'L':3                                 U>> fr p.<.&
                                                                                                                                    ..' T aw?              .   -
                                                                                                                                                                                                              '> lswirx)z
                                                                                                                                                                                                                        v
                                                                                                                                                                                                                        x.,
                                                                                           ex. .)                                                 ttax          )
         C,7 //;. g;-pp'f >m s
M dmxq.ATZ      .
                             >u,.NJ. à
                                     e.t v; J(/m a7
                                       auma      .<:
                                                                                                                 -
                                                                                                                         .
                                                                                                                         z.
                                                                                                                              .
                                                                                                                          xœ y.
                                                                                                                              .                       g pu a                                            r
                                                                                                                                                                                                        ?r
                                                                                                                                                                                                         state:           g.
                                                                                                                                                                                                                           -,x!

zipcoue.
       .         -   v>
                      .--zo4                          Jx
                                                       .pko..
                                                            .-/>Jx
                                                                 o-/z9>- nu
                                                                          r:.
                                                                            7% Fw  -        -                                                                                celk âsp
                                                                                                                                                                                   . zs
                                  1
                  syr1!z,JsJ.zo-.
DatqcfBirtb- NJ?Te,        ..Jk   .
                                            -
                                                                       B-=m-1xaaox.
                                                                                  q. wt.
                                                                                   .   j)'
                                                                                         ppao ;;=*..
                                                                                                   ''
                                                                                                   f:
                                                                                                    .>..
                                                                                                   +.
                                                                                                    s
                                                                                                    .**
                                                                                                       a tz,c
                                                                                                            ipx;.c.mp.e.ej         .    - . - - ..     -        -     -- .         . -        .
                                                                                                                                                                                                       .
                                                 l
'sOdals ' Nnmhec Js-5--3 ..
                         R- t
                            ?
                            vJ*/A                                      .   .       '
                                                                                   yxameof#edealAgaeyi- lve wlœ issue: 'JrD A                                           .
                                                 eMt'tadbymowa- dœ)
ryouwaatimfonnnuonze                                 'gyow caseml.n-dtoafhie pac pleaseprovidethefoEowingM
                                                                                                         ' om mt'on'
                                                                                                                   .



lamelsland.zeladonq%ip:                                                                                                                          --    E-nmil'
                                                                                                                                                             .                     .- .       -.               . .. - .




fyou bavtcontactu anotktrcon- sionaloo ceto Amiqtyouzpleasqlisttlr 00 = :                                                                                                      -          -




           LJ        .     JC-'-.7           - 7- 7T'Tr ''7h r'e .. .                        .      '                              z        ..                 'r
                                                                                                                                                                .-'           ='                   '                -'.
                                                 ..4J/
                                                 ?    ï u5 tlç .:+                         daf-w-&i;Jk= Ap4o &ryqw-
:' Recel'
,       #txW F17eNumbmn-/.#,
                           $-
                            .+-'   m
                               - t*.
                                   .
                                   %
                                   .'
                                    -'.
                                      *
                                      .
                                      e..1
                                         /- G J-*/r*7<-.
                                              .1                                       -   . ..'
                                                                                                   -'
                                                                                                        .
                                                                                                                     T            0f PliCat
                                                                                                                                          i()n/fllm-m Filed.
                                                                                                                                                           - w'.+4 u.l5..>-.;'rt*'
                                                                                                                                                              -.                  ?,-
                                                                                                                                                                                 .; .y
                                                                                                                                                                                     .z-,
                                                                                                                                                                                        -*
                                                                                                                                                                                         ,-
                           ,            e. As.lt.. -z.,is x.lr-...: ,:)-z f::!g*(.
                                   w - c .' Ju - x .r4
                                                                   ,              uu.tet.'
                                                                                 ,.      :
                                                                                         .'s
                                                                                           zN (
                                                                                              ,1.s..a, mF'aa..es 0.
                                                                                                   .        ..
                                                                                                                             ..        ..

T:5c*           ea Clnlmmuelslocated:>,t.ze.fA,-.c
                                            ,*   .
                                                 u.=z.
                                                     pl,t-
                                                         '>
                                                          ': Q û
                                                              .:a ?Y..   ,,
                                                                          $.1, , r,                     ea
                                                                                                        tp'.
                                                                                                           <;                     N>             Fso
    -
    ,    ' ,,-.zz ...'...w<.,.'., Bnef
        sx=                          ly yourproblem ando e@uteom eyou J'- x- lnug below- Ifyou n mozm spaeeypleasecontlnueon a
                              separateshœ t-n -
                                              ls ementmux bem  ' Engb-sk Pleasednn:tsl -m pIy writeGseeAttached.''
                                Pleaseremembertbatacongr- ionalinqulrydoesnotgunw-te yourd-qlrM outcomo

                 fCS KIT'AClqa-D




=
herebyauëorizetheoEceors- tnru v .nRubiotômnk.theappropA
                                                       ' hqmg
                                                            ' onmyhebnlfp '' * my-                                                                                            èrncqiennx laaddiko
                                                                                                                                                                                                'm I
utlmrizetkeag-            todiscusswithtlsom r-ofs.nn-ru - Rubioaay= e ow av ow e o- H n- neM n- 'n- W i e                                                                                                 p- e -            t
ppBcah'onzclaimzap% an&orrm-/Re                                   lkavewiqlheageRcy.
                                                      7                        .

signatua ts'
           zguutukl:                                                               Vf                                                                      O ate:                                      1.ô
hismw tt
       vemustbervnm =
                    'dm
                      'zuale islsyx ofv orol- = dl- e ge e oe-or- ap-dx
                                                                      'nge                                                                                                                a deralagenc .'rllkdpmty
iN atnm-q,inde 'g-
                   tlore of, '= M .    'nlmfnmil*v' memu .     *'arenotecce*ne lœ FM- 1Kœ
                                                                                        * ciesm'llnotreleasei
                                                                                                           ' af
                                                                                                             -
                                                                                                               orrnMlonAviomutthesignedconsentofthe
       . .                                                 .
jro,gqçjndjZ
           .C.
             Ug'
               LS.t.'''
                      -'
                       -
                       *'
                        .
                        *
                        ;v*.
                           -'N
                             :
                             .-
                              '.
                               --.'
                                  -.-
                                    .-
                                     .*
                                      z.-'
                                         u'.
                                        .! -*
                                            .*
                                             -'
                                            ..:?
                                               .--
                                                 c*
                                                  r-
                                                   *
                                                   z'
                                                    7.*
                                                      .1F
                                                        u1-j
                                                       1.
                                                       .  ..:.. -.                                             3
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 13 of 26




                               )
                               '
                                   <         #



                                    r                                       U YV
                                                                               'dV
                                                                                 ''''
                                                                                    S
                                                                                    ?
                                                                                    '
                                    >                                       q Y = -F>               .


                                     <


                                     =
                                       tp
                                                                            4
                                                                            Y *
                                                                                      =         K
                                                                                                4 s
                                                                                                         i'
                                     V                                      eW
                                                                            Y
                                                                            -
                                                                              r'y
                                                                                         s-
                                                                                          s
                                    O
                                   O

                  E
                  œ
                  = c          & œ
                  m *              -5*<j
                                   ç                                             n1
                                                                                 (D
                  o E
                  < œ
                                   *e
                                    <                 r t> 0
                  m                                      W eh
                                                           s
                                            -     .
                                                      &                          tr
                               *
                               '
                                             9
                                   2 R                    y'
                                                          A 7                    c

                                   =
                                   ?         -    h
                                                      K   *        *             E1
                  X                1 <m-   o
                  m                   s-
                                    w ''
                                         C + m
                                             rb
                                                                                                               N
                                                                                                             1 <

                  O                                                                       =              >'' ,
                  m                W%
                                    T N- '   X%
                                             o
                                                                                 UJ
                                                                                 œ
                                   oa
                                    - M               F> w .
                                   7 U- 1
                                        *             S
                  m             ti <                  -   0 +
                  c            *
                                   1
                                   -
                                   ::,
                                     -
                                     :
                                     1:)
                                     î
                                       .
                                       -  .
                                          '
                                          L
                                          j
                                          ï'
                                          ç
                                       ----
                                           -
                                           .'
                                            k
                                            ;
                                            i
                                            E
                                            !
                                            4
                                            :
                                            q'-
                                             -j
                                              (
                                              :
                                              ,
                                              l
                                              -.
                                          ..... r
                                                -
                                                ::
                                                 r
                                                 !
                                                 I
                                                 :
                                                 r!
                                                  ::
                                                   !:
                                                    ,:
                                                     ,
                                                     -
                                                     ,
                                                     .-j
                                                       I
                                                       i
                                                       E
                                                       g
                                                       k
                                                       (
                                                       ;k
                                                        :r
                                                        2gr2
                                                           r
                                                           j
                                                           g
                                                          ..
                                                           ,
                                                               .       ,,

                                   o
                                   ma
                                    tm y                      a
                                                              o                 ''M= 1 c *
                                                                                ZU 21 x o *
                                                                                zo
                                                                                 ><o *
                                                                                          .
                                                                                      .dm œ
                                                                                          o
                                                                                                         ,

                                       la                      p                : o y o io
                                         .                                                  c
                                                                                     V      >*<
                               >
                               -%                              p.
                                                               -                     -
                                                                                         * (p>
                                                                                             O
                                                                                                m
                               =3< ..
                                                              =D                 o*             œ
                                                                                         ëW #       .#
                                   m                      C,D
                                                            p
                                                                   3
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 14 of 26
                                                                        iFIL-E:By    -           G   ..-   D.c.
                                                                        b
                                                                        !
                                                                        ,
                                                                                         1j 2()1q
                                                                                         .   .  .
                                                                        t       ANGEL.A E,çjoBt.il
                                                                               ck
                                                                        '      s .EnK u.s. Ells-r,c)',
                                                                                 o.oF FL.A.-M lAM f




July 8,2019


Clerk oftheCourt
U S D istrictCourt
400 N M iam iAve.
M iam i,FL 33128

RE;USA v US Stem CellClinic,Case 18-cv-61047-UU

DearJudge U ngaro,

     M y wifehasstem cellsbanked atUS Stem Cellforhertrea% entandyourorderistotally
unwarrantedandwithoutjudgingthefacts.Thesecellsarefrom mywife'sbodyandafterbeing
separatedfrom thefatand stored,they arestillhercellsand couldneverbethoughtofasadrug.
Only theFDA cotlld think up anythingthisoutlandish.
     Thereforelbelieveyouareacorruptjudge,beholdingtotheFDA andbigpharma.TheFDA
hasneverbeen theretoprotectthepeople,rightfrom the start.lt'srealmission isto protectthe
drugcom paniesandbearevolvingdoorfortheiremployees, and getdrugswith seriousside
effectspushed through forpublicuse.It'sallaboutbigm oney,anyway they can getit, and stem cells
areabig threatto theirbottom line.
     So 1guessyoujustsay toHellwithmywife'shealthandanyoneelsewhowantstotzystem
cellsweatheritworksornot.So much forfreedom sand freedom ofchoice.
     LikeIsaidbeforeIbelieveyouareacorruptjudge,butthem youhavealotofcompanyonthe
bench and in variousgovernment agencies.




R SorgeA m w
128 M anorD r.
Com m erce GA 30530
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 15 of 26




                                                                                    ck x
                                                                                       '* *%
                                                                                  en r >
                                                                                   rd7 a. :z)
                                                                                   QU>    Q%
                                                                                   > > =o
                                                                                   &
                                                                                   I
                                                                                   w
                                                                                   &




                                    ûi
                                     .
                                    *..N                          <
                                                                  '

                    K               fh1.            J n
                                    f1:1            L,        =   w1
                                                                          =
                    C)              Y -J
                    m c               .I
                                    ...
                                    z*xl        .   u <           œ       =
                                    H.
                    P l
                    o               c)              x t                   =
                                                                  c       -
                    M œ
                    o
                    P
                                           ax
                                                         k-jpu    c
                                                                  &
                                                                          =
                                                                          -



                                            p
                                            .- .k ?
                                            .                         r
                                                                      œ
                                                                      <
                                                                      œ
                                                                          -
                                                                          œ
                                                                          '
                                                                          =' ' *
                                                                          . -
                                            t7            8
                    X                                x                =   -

                    C)
                    W
                    I'Fi
                    PN
                                             -
                                             é
                                             %4:                      '
                                                                      *
                                                                      o
                                                                      g R
                                                                        .
                                                                          *x
                                                                          t-
                                                                          m
                                                                          x
                                                                          <g
                                                                        *s- à
                    rN
                    c


                                                                  x           > u çan 'nc
                                                                  wy          mcoo ta'
                                                                  (
                                                                  o*
                                                                   a
                                                                  v,
                                                                              ooo
                                                                               r-t
                                                                                 l<<*
                                                                              c mr.m
                                                                                    .
                                                                  ro Zu=
                                                                       P mr
                                                                         xuœ
                                                                           e
                                                                  t.   œ nu<
                                                                  >o     pm>
                                                                  e      Lo rn
                                                                  =
                                                                    G    >w
                                                                                        U
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 16 of 26


                                                                                              -*   'm
                                                                   F:LED By-         G-   -.-
                                                                                              ckc,'
 July 6,2019
                                                                        JdL 11 20161
                                                                         ANGELA E.NOBL.E
                                                                        ct.E9K U.S.DtE;T,CT             '
                                                                        s,D.OFE
                                                                              'LA .MIAMi
 Katherine Leem on

 14 OId Oak Drive N

 Palm Coast,Florida 32137



 Judge Ursula Ungaro
       O n June 3 Judge Ungaro ,w ithout Ietting us m ove to trial,ruled againstthe
 US Stem CellClinic. This is devastating to those ofusw ho need and have been
 treated successfully by these stem celltreatm ents.She chose to side w ith the FDA
 and big pharm a againstW E the peoplel!Judge Ungaro ruled now ,on June 25 ,
 thatourbanked stem cells m ust be destroyed !!O UTRAGO US! The stem cells
 belongto me/us,thepatients.You,JudgeUngaro arecommittingmodernday
 genocide w ith this ruling.
        These treatm ents using m y OW N cellsgave m e back a fully functioning Iife
  and forthe firsttime,painfree.The governm entshould nothave the rightto tell
  us thatw e cannotuse ourow n stem cellsfortreatm ent. Now ,the fda w antto
  take ouralready banked stem cellsso thatw e cannot receive future treatm ents!!!
  THEY ARE M INE,O URS,W E OW N THEM ,NOT THE GOVERN M ENT!

       lhave com piled Ietters/testimonialsforyourreview sinceJudge Ungaro
  wasclearlynotinterested.The head ofthebiologicatfda(stem cells)isaformer
  Novartis executive w ho upon Ieaving Novartis w as paid a w hopping 500 m illion.
  Novartis is num berone againstthe US Stem clinicasthey w ould Iose billions in
  drugsasw ellas R& D. You cannot bottle an individual's stem cells,therefore no
  profitsforpharm aceuticalcom panies.Thesetreatm entswork,read the Ietters.
  Judge Ungaro's ruling is putting Iives at risk,returning som e to drug addiction,and
  in som e cases,yesdeathll!
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 17 of 26



          1am begging you to please overturh thisruling
                                                       , al
                                                          low us a day in court and
  S
  hTOPthefda/bi
              gpharmafrom takingourqwnpersonalcells W om en can have
                                                              .

      ereggs frozen foryears, shesti
                                   llownsthim.TheJudgeruledthatweno longer
  ownourcelIs??????                         l
                                            '



  '      W e have begun a huge socialmediaSmarketing target, have new s interview s
  and docum entsgoing outto ourGovernor;aswellas PresidentTrum p
  f                                        i                          . W e are
   orm ing groupsto m arch on the southern districtcourtsteps.
                                           i                   W e have also been
  contacted by Fox new s and lhave a scheduled conference ne
                                                             xtw eek.lknow they
  willallhelpto getthistravestyouttothequblic. This isw rong and straight up
  corrupt!!                                 i
                                            I


 W ith Gr ' . ope,

  Kat rine Lee on
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 18 of 26




                               '%
                               %
                               1)
                               !
                                         .-6
                               /8        k'-x
                                   -        x
                                                j
                                0
                                z-
                                   /
                                   #
                                   J
                                   >
                                    N

                                    V
                                    &
7/9/2019                                                          Gmail-Re:stem cells
            Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 19 of 26

            '   e N                  '/i
           ( Ir)Tu41
                   .
                   :-'
           ;. : ....
               ..x   -
                     1
                     (
                     '-
                      '-
                       1
                       .
                       k;
                        '
                        4
                        r
                        '
                        .
                        -'
                         -
                         ?
                         .
                         '
                         j
                         ljj
                 ,,$f<. k > '-k..'                                                   Katherine Leemon <lkleemow@ gmail.com>
                                                                   FILED By PG                 :;,)
 Re:stem cells
 7 messages                                                              JdL 1 l2g1S
                                                                         CA
                                                                          LN
                                                                           EG
                                                                            R:
                                                                             KL
                                                                              tA
                                                                               lj.Noako
 PamelaMuller<nycpammi   e@ optonline.net>                               s.
                                                                                sko.lsuj
                                                                           o,o:/t      '
                                                                                       nacui
                                                                                           z          j   Fri,Jun7,2019at7:18PM
 To:Katherine Leemon<lkleemow@gmail.com>


    > OnJun 7,2019,at6:23 PM ,Pamela Muller<l'
                                             dycparn!fpitl@#tJ)i)t()4')lil1().rl(:)t> wrote:
                                                                   .

    >
    > June 7,2019
    >
    > Judge Ursula Ungara
    > US Distri
              ctJudge
    >
    > W e are writing to you becausewe understand you apparently could notorwould nottake the time to listento im portant
    caseswith regard to stem celltreatments
    >
    > Ourfriend Katherine,whom we know since 2003,always tookexcellentcareofherself. She ate right,exercised
    regularly,did notoverindulge in alcohol.W e mention this because itis impodantto know herbackground.
    >
    > Aboutthe year2015 we staded to see a decline in hermobility. Kathy started to have issues with TMJ,then started to
    Ioose strength in herarm s,and then backissues,herIeg startedto go numb. NotaIIofthese occurred atonce,
    > butslowly we started to see more and more ofthe problemson a regularbasis.Atone instance whenwe wentto
    dinner,my husband had to cuthermeatforher,and she started to only eatsoftfood so she would nothave to
    > dealwith a kni fe. Kathy had gone to doctors,and one had told heritwould continue to deteriorate and she mayatone
    pointeven need a wheelchair.
    >
    > Kathytook itupon lnerselfto investigate stem celltherapy. Sbe was diligentaboutit,and looked into alloptions,and
    successstories,anddecidedtospend HER moneyinhopesofhelpforherissues(shewasinIate50'satthetime).
    >
    > You may notbelieve in miracl
                                 es,buti
                                       fyou knew Kathybefore and how she is now,youwould have no choice butto
    believe.Sheisanew person!Shecando pilates,goforwalks,exercise,shenoIongerhaspainin herjaw,andisable
    to
    > eatsteak!She staded the therapy inSeptemberof2017,and bym id 2018 she was the miracle posterperson forstem
    celltherapy.
    >
    >W e urge you to please listen to the people who need help. Many are willingto do the therapy attheirown riskand own
    expense. lthas given manya new lease on life,and should be considered.
    >
    > Ifyou can freeze embryos and sperm,and save placenta we see no reason why anyone would notbe able to have
    stem celltherapy.
    >
    > Please reconsiderand hearthe stories ofthe peoplewho need the help.
    >
    > Please,
    >
    > Pamela and Craig Muller
    > Dix Hills NY 11746
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 20 of 26




                                        0
                                        0
                                             -
                                        yi
                                         t
                                         o
                                        J/
                                          -
                                        A
                                        J
                                          -




                                        Y
                                        V
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 21 of 26

                                                                                .        .           ...    . '
                                                                          FILE9t
                                                                               ''
                                                                                ) BY                       t'
                                                                                                            )(.,
 July 9,2019

                                                                                JI
                                                                                ,JL 1) 2018
                                                                                (;Aqc
                                                                                  t jfutAu. S-ioBt-:               !
 Judge Ungaro;                                                                  s.tE),nt-'
                                                                                         Ktts,t
                                                                                              )ls'
                                                                                                 tc'r.
                                                                                   .
                                                                                         )r:                       (
                                                                                        rrLA.-MIAMI                j

         My nam e is Ira Leem on and Iam an ongoing patientofthe USStem CellClinic. Iwasand outof
 controldiabeticand also have congestive heartfaîlure. YouJudge Ungaro,have ruled formy death by
 orderingourcellsto be destroyed and stopping m ytreatm ents. You did so withouteven gi
                                                                                      ving usour
 dayincourtl!!!!Youareajudge.Youaresupposedtohearbothsidesandfrom thepatients You would      .

 loseifthiswenttoajurytrialasmostofthepatientscasesarecompellingevidenceofthisamazing
 treatm ent.

          Ioriginally wentto the clinicbecause ofmy wife'streatm enthowever, Ithen decided to tryfor
 myheartaswell.Before1wastreated myejectionfractionwas25%, notm uch ofa life Ieftwiththat
 Iow ofafraction. M y A1C wasalso running between 9-10. Ihave continuedtreatmentswiththe stem
 cellclinicsince Septem berof2017. Being inthe m edicalfield Iwashesitantatfirsthow everJuly 2018
 myechoshowed myejectionfractionroseto35%!l!!ThatisHUGE!!!!MyA1Cisnow downto8.4(as
 mywifesaidifIateheal
                    thierthatwould beevenIower)and Iam of'
                                                         faIIhyperglycemicdrugs!!Another
 firstin m yIifetim e.

          W e b0th used to getthe fIu shotevery yearand w ith my comprom ised imm une system Iwould
 stillgo through fIu season being sickatIeastevery m onth, in bed,on antibioticsforaweek.Since having
 the IV stem cellboost,we no Iongertake thefIushotand Ihave notbeen sickin alm ost2 yearsnow .

         Iam beggingyouto reconsider.Thesestem celltreatmentsare lifesaving. Iam retired and
 would liketo Iive a nice Iong retirementhoweveryou have puta death sentence on m e by taking away
 m ytreatm ents.W e had planned atripto Italy thisfallbutwe have puton hold aswe are b0th afraid to
 travelwithoutmy usualIV boost.

          Ido notknow how you sleep atnightknowingyou are giving so many ofusa deathsentence or
 a life addicted to drugs.You are siding with big pham ainstead ofthe peoplew ho you are supposed to
 Serve.

 R   etf 11'

  a Le m on

 14 OId Oak Drive N

 Palm Coast,Florida 32137
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 22 of 26




                             %
                             0

                              O
                                         >X

                              @
                              >
                                 #
                                 '
                                         Y
                                         kh
                                          'x-

                                 N          )
                             U.
                             %
                              ..=.   .
                                           t.
                                 N


                             G=
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 23 of 26



                                                                V Ontr'
                                                                      e'        r'd 2
                                                                           FILED BY                   D.C.

    Clerk ofthe Court                                                                 !-y2()18
    US DistrictCourt                                                            ANGEI-A E.NOBLH              ,
    400 N.M iam iAve,                                                          S
                                                                               CLE
                                                                                 0RO
                                                                                   KFUF'
                                                                                       S
                                                                                       LgDISMTI#C
                                                                                          .-    .MT
                                                                                                  f          j
    M iam i,FL 33128

    RE:USA v US Ssqm CellClinicand others,Case 18-cv-61047-UU

    Honorable Judge Ursula Ungaro,

    M y nam e isGilles Plourde and m y w ife M arie-claude Pelletier.W e are Canadian
    and clients ofthe US Stem Cells Clinic in Sunrise,Florida.W e have received a
    com m unication from the Clinicto thefactthatthe Courtordered thataII
    currently banked tissue be destroyed forsome obscure reasonsbased on FDA
    argum ents.W e do trustthatthe US Stem Cellsclinicisin com pliance w ith the
    FDA regulations

    Butfirstand forem ost,w e have greatdifficultiesto understand how those tissue
    thatbelong to m y wife,are notforbidden drugscan be underthe controlofa
    Governm ent.

    How can personalproperty be destroyed w ithoutitsow nerapproval? W e believe
    the m inim um thatcould be done w ould be to requestthose tissue to be shipped
    to theirrespective ow ners ratherthan destroying personalproperties.

    M y w ife,now 60 yearsold hassuffered aIlherIife and itw ould be too Iong and
    com plex to detailhere.Aftergoing from doctorto doctorto doctorasw ellas
    consulting on m any occasionswith a M assachusettsspecialist,who im proved her
    condition w ith naturaltherapieswe decided,afterIong research to trythe Stem
    Cellstreatm ent.

    W e then Iooked atoptionssuch asM exico,India,Texas,California and w e finally
    decided to go w ith Dr.Kristin Com ella PhD and herclinic in Sunrise because of
    theirreputation,testim onialsand m any discussionswith the am azing staffatthe
    Clinic.

    W e then travelled to Sunrise to go through the procedure w hich consisted in
    extracting fatfrom m y w ife ow n body as they do in the case of Liposuction.The
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 24 of 26



    procedure w asexecuted in optim alsterile conditions and neverhave we feltany
    risks related to the environm entorthatsom ething was neglected.

    The procedure required usto travelto Florida,w hich increased ouroverallcost.
    W e decided to bankthe equivalentofanother24 shotsforon-going care.

    The resultsproduced byherStem Cellswerejustamazing,nothing Iess.W ithout
    any side effectwhatsoever,m y w ife conditionshave dram atically im proved and
    she is now betterthan everbefore.W e w antto continue this path ofnaturalGod
    designed strategy.

    Ourbeliefisthatthese Stem Cellsare a God m ade m iracle w ho gave ourbody alI
    itneedsto help cure itselfand we don'talw aysneed m an m ade drugsto cure our
    illnesses.W e tried thatforyearsand yearsw ithoutsuccess.

    W e w ere in the processofscheduling anothershotfrom hertissue thatthe Clinic
    iskeeping on herbehalfw hen we learned ofthe Courtdecision.

    W e understand thatthe FDA hasm ade representationsto the Court,butw e m ust
    em phasize thatthese are no drugs and they belong to each patient.

    W etherefore askthe Courtto review itsruling and allow each tissue ow nerto
    decide whatisthe bestforthem .

    W e thank you in advance.

    Sincerely,




     Gilles Plourde
     M arie-claude Pelletier

     24 Rue Alain,
     Saint-lean-sur-Richelieu
     Quebec,Canada
     J2X 2S8
Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 25 of 26




                                                                                     zf
                                                                                      h
                                                                                     /t
                                                                        %:       .        /
                                                                                          *
                                                                                               9



                                                                      '>% pt
                                                                    % %                   T'
                                                                    hl K ' 4' '
                                                                    N %à, V! v /
                                                                               R
                                                                               -
                                                                                 '
                                                                     px l
                                                                        .                 o
                                                                                          c/
                                                                    u            è.       h
                                                                                          ,


                                                                    %       @L
                                                                             -r
                                                                            '-
                                                                            u'
                                                                            A f

              Y
              W--
                k
                '
                4
                #
                -
$
                                                                                 %,
                                                                                 A
                                                                                 %
                                                                                     h

                                                                                 lu
                                                                                  i
4V                 k
>m:)               k   N
                        A
                        .
               v        Yl
    %, ,       ,;,      O
        t u 'k
    %. .-rj
          q'
          t
            t
            ::::
            %
            w  j ,
    N     %

          -b
                                Case 0:18-cv-61047-UU Document 205 Entered on FLSD Docket 07/11/2019 Page 26 of 26



< '
Q,
<
= .* <
     *                                                                               - 'x
< tx *
                                                                               2
                                                                               .
                                                                               à
                                                                               '
                                                                               'r  L
                                                                                   '
                                                                                   8
                                                                                   t
                                                                                 i.z
                                                                                   '
                                                                                   Ro
                                                                                    V
                                                                                    :.
                                                                                    w j.-
                                                                                    ..p
                                                                                     .  ..'
                                                                                          .
                                                                                          J.
                                                                                          '':
                                                                                           .o
                                                                                            œ.
                                                                                             ' . ..
                                                                                y.
                                                                                 y.,k
                                                                                    * uuv
                                                                                       r,,vz
                                                                                           .#u .<*.
                                                                                                u-v.
                                                                                                   'e..
                                                                                                      ...w
                                                                                                         ....
         * Q.
                   e                                                            v.u .p
                                                                                      .k
                                                                                       ... . c.   , /; p w.   ...ge
         = h                                                                  '1. (..:>..,
                                                                                '                                . 'R -%Qx..
                                                                              #  *':#.  'C? ï
                                                                                            '
                                                                                            4t%
                                                                                              j.    .i7lew.p ' . .,*        ..-xx.
                                                                                                                                 4...-
                                                                                      .-       s.  ..              . :..c.       ,
                                                                                                                                 .>                                     t
                                                                                                                                                                        ku
;œ
2 ja
   2
   ./         .
                                                                                       ;k
                                                                                            .
                                                                                                .,y?
                                                                                                #.-+          ..        ..
                                                                                                                           :
                                                                                                                           '
                                                                                                                        =:; .. .* '
                                                                                                                             nq!:
                                                                                                                                   ..
                                                                                                                                                                        g
                                                                                                                                                                         5
                                                                                                                                                                                      ehlm w, .>
                                                                                                                         .n gï)a                                        .
                                                                                                                                                                        uz
                                                                                                          . .
                                                                                                                                                                        œ.
                                                                                                                      '       ! . 'u                   u'q '            tau.         v-     * v-
                                                                                                                     s E .q   :
                                                                                                                              y . .'j  ..
                                                                                                                                        ..x
                                                                                                                                          .s   .;.: , .     '            '
                                                                                                                                                                         w
                                                                                                                                                                         o-        r
                                                                                                                                                                                   .g
                                                                                                                                                                                    .Xv- @ S
                                                                                                                                                                                           t
                                                                                                                                                                                           o
                                                                                                                            .
                                                                                                                              9         e .1
                                                                                                                                           j ,.s
                                                                                                                                             :                                       ..     rw a
                                                                                                                     E tza x v .!@ -i   ... .e(
                                                                                                                                          .
                                                                                                                                          ,     .
                                                                                                                                                 1'                     1            eo
                                                                                                                                                                                      v-edto
                                                              'T'                                                    G- cpe- '* tz.=: :
                                                                                                                                      - ' '.:    ' f, .';
                                                                                                                                                 .
                                                          c     .                                                    cx o ,         ja
                                                                                                                                     ,j-
                                                                                                                                       ,jy
                                                                                                                                       *
    <                                                     <o                                  .
                                                                                              L
                                                                                             .v4w
                                                                                               . .
                                                                                              D.
                                                                                                        .            w ca
                                                                                                                     txjkn, .s
                                                                                                                             tu a
                                                                                                                                o
                                                                                                                                >.tj
                                                                                                                                   rr.a j
                                                                                                                                        .
                                                                                                                                        .
                                                                                                                                        0                               <             w           rxl
    u                                                   >-
                                                         ..t>
                                                       .N-  h
                                                            -
                                                            .
                                                            .
                                                            -h
                                                             /
                                                             ;                              (
                                                                                            ,
                                                                                            .
                                                                                            .
                                                                                            ,
                                                                                             -.
                                                                                            L.
                                                                                             .-
                                                                                              .                      R   s
                                                                                                                         R ï
                                                                                                                     ro- ' :v
                                                                                                                            #9
                                                                                                                            '*S;
                                                                                                                               9!                                       u            v *v.
                                                                                                                                                                                     Z   af.
                                                                                                                                                                                           x
                                                                                                                                                                                           r
                                                                                                                                                                                           'l
                                                                                                                                                                                            N
                                                                                                                                                                                            l
    N
    o
           0
           =
           *                                             i.       ;r. .                     :,
                                                                                            ..
                                                                                                             .       sa
                                                                                                                      !xs Et
                                                                                                                       ,p  u-.N
                                                                                                                             , !j
                                                                                                                                j:
                                                                                                                                 a
                                                                                                                                 :r
                                                                                                                                  o
                                                                                                                                  .j
                                                                                                                                   :                                    a
                                                                                                                                                                        o                  g
                                                                                                                                                                                           .-
    >     2                                            G./
                                                         , r. (.<                           .
                                                                                            -u
                                                                                             .           /.          .t . u
                                                                                                                          =. =
                                                                                                                             g
                                                                                                                             .A
                                                                                                                              =gw
                                                                                                                                v4g j                                   -
                                                  '..- ..... qj..            c-
                                                                              a . ) x,)                          -
                                                                                                                 o .
                                                                                                                   re s
                                                                                                                      qo oqo :v #r
                                                                                                                                 jyj   c
    m
    œ
    X
          =œ
          O
           a                                     /r
                                                 1..
                                                             .
                                                             , ..,
                                                                                          ... .
                                                                                         . . .
                                                                                               .
                                                                                                        r'
                                                                                                                 . . 7
                                                                                                                 > E   g.ss..jo
                                                                                                                       .        s-l
                                                                                                                                  a)8.
                                                                                                                                     y:j
                                                                                                                 .-a cwk-ww...$:p a .-
                                                                                                                                       *                                w
                                                                                                                                                                        w
                                                                                                                                                                        o                 .
                                                  ;
                                                  (''.
                                                     'r
                                                   / ;
                                                       ,
                                                       j' ..
                                                      .-. r...
                                                                                            ..
                                                                                             ..
                                                                                             .
                                                                                               .).
                                                                                             ,.-
                                                                                               .,
                                                                                                 y
                                                                                                 '
                                                                                                                                                                                        jr
                                                                                                                                                                                         j,
                                                                                                                                                                                          .
    c l                                               /            .
                                                                                                                                                                                     îzl, z
                                                                                                                                                                                        j !.
                                                                                                                                                                                           txx
                                                                                                                                                                                             - :
                                                              ,                               '     ,
                                                          t;,
                                                          .                                  . .   y'
                                                                                                   .                                        s
                                                                                                                                           'z   u.                      o                  v
                                                                                                                                                                                           j   )
    m x.
       *:                                    tfo
                                             . .el i- :-'l x c.
                                                             '
                                                      . t . c.
                                                              u   ..;.,'?
                                                              -a. .
                                                                  ....
                                                                        .,
                                                                         ;                                                           ..sd Ep s
                                                                                                                                    vjz
                                                                                                                                             .
                                                                                                                                          t .v                          œ            k v:g j
                                            ->-.. x.. ,      wp      . ..                                                              s
                                                                                                                                       : .                              w            x
                                                                                                                                                                                     ...&
                                                                                                                                                                                        t:i:o wl
                                                    ...
          Q)
l
                                            m .
                                              v
                                              .:
                                               c'.
                                                 I                     çw                . )I                                p
                                                                                                                            Eu
                                                                                                                             zgs l
                                                                                                                                 :!:                                                  ..z
                                                                                                                                                                                      w .jo
                                                                                                                                                                                          . jj
;
I         e
          g
          r
                                           O vzf
                                               -,
                                           q. C;
                                               .
                                                / -
                                                                              .. /
                                                                              ), .
                                                                                                                          l:
                                                                                                                           nu
                                                                                                                            E
                                                                                                                            rj7
                                                                                                                              &
                                                                                                                              2.bqyw
                                                                                                                                   ,
                                                                                                                          cp= z %. j                                        at .
                                                                                                                                                                                      gj
                                                                                                                                                                                      -  e
                                                                                                                                                                                         v
                                                                                                                                                                                         :
                                                                                                                                                                                         ,u
                                                                                                                                                                                        .:
                                                                                                                                                                                          (.
                                                                                                                                                                                           ) .j*a
                                                                                                                                                                                          u.  .

                                                                             ut
                                                                              z
                                                                              .                                       Eot
                                                                                                                        r
                                                                                                                        .>.
                                                                                                                          $
                                                                                                                          ,
                                                                                                                          ., x
                                                                                                                             :
                                                                                                                             , sé
                                                                                                                               ;. s
                                                                                                                                  yaj v                                     m
                                                                                                                                                                            uz            ,&j
                                                                                                                                                                                            -
                                                                                                                                                                                            : j
                                                                              . .'
                                                                                                                      :             q .
                                                                                                                                      a-                                    x               x ,.
           E7
          12                                                              >t....J                                      -.
                                                                                                                     .>' =..a
                                                                                                                      rxa.P
                                                                                                                              = ) ,!
                                                                                                                              w x
                                                                                                                              bd: &
                                                                                                                          (s,:c   -!
                                                                                                                                    s1
                                                                                                                                    r:
                                                                                                                                    z
                                                                                                                                      .#x !
                                                                                                                                     a -<.w
                                                                                                                                                                            o
                                                                                                                                                                            z
                                                                                                                                                                            t7
                                                                                                                                                                            z        .
                                                                                                                                                                                            t ,
                                                                                                                                                                                           ur
                                                                                                                                                                                              l
                                                                                                                                                                                              ,
                                                                                                                      x v .-,              !t1                              p               j v
                                                                                                                      *EE            u!.e.
                                                                                                                                    Mj   %s -1*.
                                                                                                                                           *:                               w              z.
              'B                                                                                                 -om
                                                                                                                   v
                                                                                                                   -== zz.  j6.
                                                                                                                   w E E > -w
                                                                                                                            a 9'A'
                                                                                                                                 !j
                                                                                                                                 i                                          j              Xl
 S
 B            Y
              .E                                                                                                  >7 >cp.rno .rxo :: ZGlI
                                                                                                                  :                     = ca
                                                                                                                                           ak:
                                                                                                                                             71'N
 %             M
               *                                                                                                 uz=tp N I xo= 14 g
  E
 'u           =c)
    œ'        =
 =:7            lf
 =             .B
               c u
 Eo             =
                Ci
    r         qm


              Y
              .e
    al        .B'
    E          ï
    =         ws
    t
    'î!        s!
               f l
    w           q,
     œ          Vb


                                                                                                                                                                                          e V I*
                                                                                                                                           L.
                                                                                                                                            L.,.
                                                                                                                                               '
                                                                                                                                               :'u.
                                                                                                                                                                                                         =
                                                                                                                                                                                                         D
                       &
                       d                                                                                                                    & =                                                          >.
                                                                                                                                            = o
I                                                                                                                                           o       *           ,
                                                                                                                                                                        <                                <
                                                                                                                                            w                   ,   vo
l
j -'
    =
                       r
                       ru
                       V
                        u                                                                                                       )) œ
                                                                                                                                   =.
                                                                                                                                    =       o .
                                                                                                                                                                    J'<
                                                                                                                                                                    *
                                                                                                                                                                      k
                                                                                                                                                                                                         hm
                                                                                                                                                                                                         N
l ol
)   oo
   ad
I ==
                       *h
                       =
                                                                                                                          **                    E E
                                                                                                                                                = =
( J J
   <<                  *
                       =                                                                                                                                            d                                    >.
l a                    xo                                                                                                 P'z                   O
                                                                                                                                                o O
                                                                                                                                                  o                                                      <
: *
e
                       =
                       &                                                                                                  < D1
                                                                                                                          >                 c c                                                          *
j
r.=
 : oc
                       =
                       2
                       W'
                       O
                                                                                                                          m œ
                                                                                                                          c<
                                                                                                                           j-                   .
                                                                                                                                                î
                                                                                                                                                '
                                                                                                                                                r                                                       AD
                                                                                                                                                                                                        J m
!                      t:                                                                                                 kkl>                                                                          rG
                                                                                                                                                                                                        -
                                                                                                                                                                                                          -
z                      c                                                                                                  G hku                                                                         e -
                                                                                                                                                                                                        j=
Z
:
-         %
          r
                        c                                                                                                 =                                                                             8D
-         a            w2                                                                                                 D
2
> I
  =X
   d
   tr
   z                    0
                        .-
                       .S
          =             o
>                      c
>                      m
5
-         .                E
j
-         *
          M
                       '
                       o
                       @)
                       =
                                                                                                                                                ;#
-
x ErZ                  =ol                                                                                                      .               =e
u a                                                                                                                             *               Q%
Q>1..Jx;                   r
                           =u
*1                         tl
=1<                                                                                                                         œ.                  1
>                          .
                                                                                                                            '                   Q
*                          2
                           W                                                                                                '                   e
                                                                                                                                                k
                                                                                                                            '
                                                                                                                                                X
                       X                                                                                                    ':                  9
    =
    -
                       *
                       =
                                                                                                                                                                                 K
                       &
